Citation Nr: 0027299	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic left ear 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, Alabama 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1993 to April 
1995.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which established 
service connection for bilateral flat feet (pes planus); 
assigned a noncompensable evaluation for that disability; and 
denied service connection for a left ankle disorder and 
bilateral hearing loss disability.  In January 1998, the 
Board determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
a left ankle disorder and right ear hearing loss disability; 
denied the claims; denied a compensable evaluation for 
bilateral flat feet (pes planus); and remanded the issue of 
the veteran's entitlement to service connection for left ear 
hearing loss disability to the RO for additional development 
of the record.  The veteran has been represented throughout 
this appeal by Alabama Department of Veterans Affairs.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Chronic left ear hearing loss disability for Department 
of Veterans Affairs purposes was not manifested during active 
service or at the most recent audiological evaluation of 
record.  


CONCLUSION OF LAW

Chronic left ear hearing loss disability was not incurred in 
or aggravated by wartime service.  Sensorineural hearing loss 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claim.  A "well-grounded" claim is 
one which is plausible.  The veteran has asserted that he 
"noted" hearing loss during service; asserts that the loss 
has continued; and at least one post service examination 
disclosed a hearing loss disability.  A review of the record 
indicates that the veteran's claim is plausible and that all 
relevant facts have been properly developed.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

 Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system including sensorineural hearing loss becomes manifest 
to a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1999).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service medical records make no reference to 
left ear hearing loss disability.  At his April 1993 physical 
examination for service entrance, the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
0
15
10
5

A November 1993 naval audiological evaluation notes that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
15
15
10

At an August 1996 VA examination for compensation purposes, 
the veteran complained of bilateral hearing loss disability.  
He reported that he had difficulty understanding 
conversations and first noticed a hearing loss during active 
service.  On audiological evaluation, the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
30
35
30

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The VA examiner commented that: the 
veteran exhibited slight left ear hearing loss disability; 
his responses to pure tone were variable and probably did not 
reflect his true organic thresholds which were felt to be 
better than the obtained findings; and the speech test 
results were considered to be accurate descriptors of the 
veteran's hearing capability and to be indicative of auditory 
acuity which was within normal limits.  In his December 1996 
substantive appeal, the veteran advanced that the August 1996 
VA examination for compensation purposes did not encompass a 
thorough hearing evaluation.  

At an April 1998 VA examination for compensation purposes, 
the veteran complained of progressive hearing loss disability 
of approximately one year's duration.  He reported that he 
had been exposed to excessive inservice noise levels 
associated with foghorns, diesel engines, and torpedoes.  On 
audiological evaluation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
20
15
20

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The VA examiner stated that she had 
reviewed the veteran's claim file prior to the evaluation.  
She commented that the veteran's hearing was within normal 
limits for rating purposes and he had excellent word 
recognition ability.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  Left ear 
hearing loss disability for VA purposes was not shown during 
active service.  The report of the August 1996 VA examination 
for compensation purposes notes that the veteran reported a 
subjective inservice history of impaired hearing and 
exhibited pure tone thresholds consistent with left ear 
hearing loss disability for VA purposes.  However, the VA 
examiner concluded that the veteran's variable pure tone 
responses probably did not reflect his true organic 
thresholds and his speech test results were accurate 
descriptors consistent with auditory acuity within normal 
limits.  Thus, the accuracy of the 1996 may be legitimately 
questioned.  The report of the April 1998 VA examination for 
compensation purposes states that the veteran's left ear 
auditory acuity was within normal limits and he did not 
exhibit left ear hearing loss disability for VA purposes.  

While the veteran is clearly competent to state that he 
perceived decreased left ear auditory acuity, he is not 
capable of offering evidence involving medical knowledge such 
as establishing that he has chronic hearing loss disability 
for VA purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board finds the multiple naval and VA 
audiological evaluations of record reflecting left ear 
auditory acuity within normal limits to be more persuasive as 
to the existence of the claimed disorder than the veteran's 
subjective history of inservice impaired hearing.  Such 
audiological findings do not allow the establishment of 
service connection for left ear hearing loss disability.  In 
regard to the single examination in 1996 which suggested the 
presence of disability, the accuracy of the results were 
questioned by the examiner and, according to the examiner, 
probably did not reflect true thresholds.  Therefore, the 
results of the 1996 test are accorded little probative value.  
Therefore, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection.  Accordingly, the benefits sought on appeal is 
denied.  



ORDER

Service connection for left ear hearing loss disability is 
denied.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

